Citation Nr: 0021764	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




REMAND

The veteran served on active duty from April 1970 to December 
1971.  

This case comes to the Board of Veterans Appeals (Board) from 
an October 1995 RO decision which found there was no new and 
material evidence to reopen a claim for service connection 
for psychiatric disorder.  In an October 1996 decision, the 
Board denied an application to reopen the claim for service 
connection for a psychiatric disorder.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 1999 memorandum decision, the Court 
vacated and remanded that portion of the Board's decision 
which denied the application to reopen the claim for service 
connection for a psychiatric disorder.  The case was 
subsequently returned to the Board, and in March 2000 the 
Board remanded the case to the RO for further action.  

The RO thereafter continued to deny the benefit.  In a June 
2000 letter, the RO informed the veteran that his case was 
being returned to the Board and that he had 90 days to submit 
additional evidence and request a Board hearing.  38 C.F.R. 
§ 20.1304 (1999).  In June 2000, the veteran's attorney 
submitted additional evidence to the Board (waiver of RO 
consideration of such evidence was subsequently submitted).  
In a letter to the Board, dated June 28, 2000, the veteran's 
attorney requested a Board video conference hearing (with the 
veteran appearing at the RO).  A Board video conference 
hearing must be scheduled by the RO, and such requires a 
remand of the case to the RO.  






Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Board video conference hearing in 
connection with his appeal.  Thereafter, 
the case should be returned to the Board, 
in accordance with appellate procedures.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


